Citation Nr: 1039709	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as a result of ruptured eardrums.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1959 to 
August 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

(The decision below addresses the Veteran's claim of service 
connection for tinnitus.  The claim of service connection for 
hearing loss, to include as a result of ruptured eardrums, is 
addressed in the remand that follows the Board's decision.)


FINDING OF FACT

It is as likely as not that the Veteran developed tinnitus as a 
result of his active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of injury incurred in 
active military service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

The Veteran asserts that he has tinnitus as a result of his 
active military service.  Specifically, he states that he was 
exposed to loud noise during basic military training.  Primarily, 
the noise was from the firing of weapons without ear protection, 
including the .50-caliber machine gun.  The Veteran maintains 
that his eardrums became busted and that he began to experience 
ringing in the ears.  He states that he has had a steady ringing 
in the ears ever since.

The Board notes that the Veteran initially filed a claim of 
service connection concerning problems with the ears when he 
submitted an application for benefits in September 1975.  In the 
application, the Veteran referred to broken eardrums and a steady 
ringing in both ears.  In an October 1975 deferred rating 
decision, the RO noted that the claim should be developed, in 
part, for continuity of ringing in the ears.  Thus, a claim of 
service connection for tinnitus was being considered at that 
time.  

The Veteran's Congressman made an inquiry into the claim in March 
1977.  A letter from the RO dated later that month states that 
"[w]e administratively denied [the Veteran's] claim to establish 
service connection for a hearing condition when he failed to 
furnish evidence showing his disability had existed continuously 
since the time of his discharge from active military service."  
Despite this statement to the Congressman, no decision, 
administrative or otherwise, was made-or at least no decision 
was made a part of the record.  Additionally, there is no 
indication that the Veteran was sent a copy of the March 1977 
reply to the Congressman or that he was ever provided with his 
appellate rights concerning any denial.  Consequently, his claim 
of service connection for tinnitus remained pending until it was 
denied by the February 2006 rating decision that is the basis for 
the present appeal.

The Veteran's service treatment records are unavailable for 
review.  In cases such as these, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran states that 
he entered active service without a comprehensive hearing 
examination.  He recalls that he was simply asked whether he 
could hear.  The Veteran states that he did not have any hearing 
or eardrum problem prior to military service.  He recalls that 
after firing a .50-caliber machine gun without ear protection at 
Fort Benning, Georgia, he experienced pain and ringing in the 
ears.  The Veteran states that he saw an Army doctor four or five 
times prior to separation from service.  The doctor told him that 
he had broken eardrums and that the Army would send him home.  
The Veteran does not recall being examined at separation, at 
least in regards to the ears.  He states that he saw a Dr. 
Carlson soon after his discharge from service who told him that 
he had a ruptured eardrum.  The Veteran has indicated that Dr. 
Carlson is deceased and any related records are unavailable.  At 
a hearing before the RO in October 2007, the Veteran testified 
that he has experienced pretty much constant ringing in his ears 
since the training at Fort Benning.

Without the Veteran's service treatment records, there is no 
official documentation of the Veteran's reported events.  
Nevertheless, the Veteran is competent to report factual matters 
of which he has first hand knowledge, such as exposure to loud 
noise when firing a machine gun without ear protection.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also 
competent to report symptoms that he experienced to the extent 
they are capable of observation by a lay person, such as ringing 
in the ears.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Additionally, a veteran's statements are not incredible solely on 
the basis of an absence of contemporaneous medical records.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds no reason to question the Veteran's credibility 
in regards to the events that occurred during military service.  
They are consistent with the circumstances and conditions of his 
service.  The Veteran's statements are also consistent with those 
made by him over 30 years ago when he filed his claim in 1975.  
The Veteran's DD-214 does reflect that he was discharged on 
account of physical disability existing prior to active duty.  
Notably, the type of disability is not set forth.  The Board does 
not find that this information constitutes clear and unmistakable 
evidence that the Veteran had ringing in his ears or tinnitus 
prior to his entrance on to active duty.  In the absence of such 
evidence, the Veteran is presumed to have been in sound condition 
when he entered active duty.  The Veteran's entrance examination 
is not available for review; thus, the Board presumes that the 
Veteran did not have tinnitus prior to military service.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

The United States Court of Appeals for the Federal Circuit has 
held that lay evidence can be competent and sufficient to 
establish a diagnosis when, among other things, a layperson is 
competent to identify the medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Essentially, a 
Veteran can establish the elements of a service connection claim 
based on his credible lay testimony if he is competent to do so.  
See id.  Here, the Veteran has submitted statements and sworn 
testimony that he has ringing in his ears or tinnitus, that he 
has continuously experienced similar symptoms that had their 
onset during active military service, and that they began after 
firing machine guns during basic training.  There is simply no 
information or evidence that weighs against the Veteran's 
credibility on the matter, particularly since he made similar 
statements many years ago.  At the least, the Veteran's lay 
evidence raises a reasonable doubt in regards to the 
substantiation of his claim.  In consideration of the lay 
evidence, and when reasonable doubt is resolved in his favor, the 
Board finds that it is as likely as not that the Veteran 
developed tinnitus as a result of his active military service.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  
Accordingly, service connection is warranted for tinnitus.  See 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that it is necessary to remand the claim of 
service connection for hearing loss, to include as a result of 
ruptured eardrums.  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Although the Veteran states that he has poor hearing, there is no 
medical evidence of record that addresses the provisions of 
38 C.F.R. § 3.385.  Therefore, the Veteran should be scheduled 
for a VA audiological examination to determine whether he has 
impaired hearing for VA purposes.  Additionally, the Veteran's 
ears should be examined in order to determine whether he has 
ruptured eardrums or some similar otic disability.  A medical 
opinion that address the origin or etiology of any hearing loss 
or ear disability will be useful for adjudicating the claim on 
the merits.  The Veteran contends that service connection is 
warranted for hearing loss and ruptured eardrums in a similar 
manner to his tinnitus.

The Board notes that it is unlikely that the Veteran's service 
treatment records are available.  They were requested from the 
National Personnel Records Center (NPRC) by the RO in 1975 and 
1976, and nothing was found at that time.  In January 2006, the 
RO determined that the Veteran's service records were unavailable 
for review.  However, it does not appear that any attempt was 
made to request the records after the Veteran submitted his 
recent application for benefits in August 2005.  On remand, 
another attempt should be made to request the Veteran's service 
treatment records from the NPRC or other records custodian on the 
slim possibility that circumstances have changed since the 1970s 
request and that the Veteran's records have been located.

Accordingly, this issue is REMANDED for the following actions:

1.  Contact the NPRC or other appropriate 
custodian and request the Veteran's service 
treatment records.  Notify the Veteran of 
the results of the record request.  If 
records are not received, follow the 
notification procedures of 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA 
audiological examination and examination of 
the ears to determine the extent and 
etiology of any hearing loss or ruptured 
eardrums.  (Advise the Veteran that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2010).)  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner(s).  All 
necessary tests and studies should be 
conducted.  The examiner(s) should 
specifically indicate whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or a 
speech recognition score using the Maryland 
CNC Test of less than 94 percent).  With 
respect to any diagnosed hearing loss and 
ruptured eardrums, the examiner(s) should 
provide an opinion, consistent with sound 
medical judgment, as to the medical 
probabilities that any hearing loss or 
ruptured eardrum is related to the 
Veteran's active military service, to 
include the Veteran's stated noise exposure 
as described in the remand section of this 
decision.  The examiner(s) should also 
address the possibility of post-service 
onset.  All examination results, along with 
the complete rationale for the opinions 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.  (Because, by its very nature, a 
medical opinion is just that, an opinion 
rather than a statement of certainty, the 
Board recognizes that conjecture, tempered 
by the examiner's medical expertise and 
experience, is a component of a medical 
opinion.  An opinion should be provided 
even if some speculation is required.)

3.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for hearing loss, to 
include as a result of ruptured eardrums.  
If any benefit sought is not granted, 
furnish the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


